ATTORNEY DISCIPLINARY PROCEEDINGS
PER CURIAM.*
liThe Office of Disciplinary Counsel (“ODC”) commenced an investigation into allegations that respondent neglected his clients’ legal matters, failed to communicate with his clients, failed to refund unearned fees, mishandled client funds, engaged in conduct intended to disrupt a tribunal, and engaged in the practice of law while ineligible to do so. Following the filing of formal charges, respondent and the ODC submitted a joint petition for consent discipline. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that Charles Gary Wainwright, Louisiana Bar Roll number 19858, be suspended from the practice of law for a period of eighteen months.1 It is further ordered that respondent either return unearned fees to his clients subject of the Petition for Consent Discipline or voluntarily participate in the Louisiana State Bar Association’s Fee Dispute Resolution Program regarding his fees.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court’s judgment until paid.

 Chief Justice Kimball not participating in the opinion.


. The parties also proposed that respondent's suspension be followed by a period of probation. However, such issues, along with any other relevant factors, may be addressed if and when respondent applies for reinstatement. See In re: Welcome, 02-2662 (La.1/24/03), 840 So.2d 519; In re: Harris, 99-1828 (La.9/17/99), 745 So.2d 1172.